
	

114 HR 4259 IH: To prohibit the Administrator of the Environmental Protection Agency from establishing, implementing, or enforcing any limit on the aggregate emissions of carbon dioxide from a State or any category or subcategory of sources within a State.
U.S. House of Representatives
2015-12-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4259
		IN THE HOUSE OF REPRESENTATIVES
		
			December 15, 2015
			Mr. Sensenbrenner (for himself, Mr. Ribble, and Mr. Grothman) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To prohibit the Administrator of the Environmental Protection Agency from establishing,
			 implementing, or enforcing any limit on the aggregate emissions of carbon
			 dioxide from a State or any category or subcategory of sources within a
			 State.
	
	
 1.No limit on aggregate emissions of carbon dioxideNotwithstanding any provision of the Clean Air Act (42 U.S.C. 7401 et seq.), the Administrator of the Environmental Protection Agency shall not establish, implement, or enforce any limit on the aggregate emissions of carbon dioxide from a State or any category or subcategory of sources within a State.
		
